DETAILED ACTION
 	Claims 1-20 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 2, 4, 7, 8, 12, 14, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 8, 12 and 18 recite the limitation "the design process".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 14 recite the limitation " the simulation".  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 8, 17 and 18 recite the limitation "the past workflow data".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, process claims 1-11 are directed to a series of steps, data processing system claims 12-19 are directed to a processor; and an accessible memory, and computer-readable medium claim 20 is directed to storing executable instructions.  Thus the claims are directed to a process, machine, and manufacture, respectively.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite workflow creation, including tracking, converting, predicting, and implementing steps.  
The limitations of tracking, converting, predicting, and implementing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements tracking a current workflow to produce current workflow data; converting the current workflow data into current workflow knowledge; predicting next actions for the current workflow based on the current workflow knowledge and a contextual knowledge graph to produce an automatically created workflow; and implementing the automatically created workflow.

This judicial exception is not integrated into a practical application.  The claims include a data processing system.  The data processing system in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a data processing system amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-4 further describe the current workflow. Claim 5 recites additional receiving, converting and storing steps.  
Under step 2B of the analysis, the claims include, inter alia, a data processing system.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0043 of the specification, “Figure 5 illustrates a block diagram of a data processing system 500 in which an embodiment can be implemented, for example as part of a system as described herein, or as a 
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1, 5-7, 10, 11, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al (US 20100070463 A1).
As per claim 1, Zhao et al disclose a process, comprising:
tracking a current workflow, by a data processing system (figure 1), to produce current workflow data (i.e., systems and methods for tracking provenance of data objects through workflows and more particularly to the application of such systems and methods to multiple, related workflows, ¶ 0003, wherein a user may track data provenance using provenance service 104a first, and find that a particularly important data object is imported from another workflow, ¶ 0040);
converting the current workflow data, by the data processing system, into current workflow knowledge (i.e., The data model may be defined as a schema for the external provenance. Data objects and workflow instances are defined in this model. Furthermore, the data model is used to match data objects from different workflows, ¶ 0048. The domain model may be implemented as a semantic model which expresses the domain knowledge contained in provenance information, ¶ 0049);

implementing the automatically created workflow by the data processing system (i.e., In the forecasting workflow example, the external provenance information may include information about the time and users of the workflow processing, and the data objects contained in the five input data sets (i.e., block history data, well production data, block data, recovery curve data, and surface facility constraints data) and the output data set (i.e., the forecasting production result), ¶ 0060).
As per claim 5, Zhao et al disclose receiving past workflow data by the data processing system (i.e., the workflow has five input data sets: block history data, well production data, block data, recovery curve data, and surface facility constraints data. Block history data depicts the historical production data of a block which is collected from the real production history, ¶ 0034); converting the past workflow data, by the data processing system, into workflow knowledge; and storing the workflow knowledge in the contextual knowledge graph (i.e., The example workflow 
As per claim 6, Zhao et al disclose converting the past workflow data includes contextualizing actions in the past workflow data with other associative actions in the past workflow data and adding parametric information associated with each action in the past workflow data (i.e., Block history data depicts the historical production data of a block which is collected from the real production history. Well production data holds the production information for a well. Because the workflow does the forecasting at the block level, well production data of the wells which belong to a block will be aggregated in another input data structure called block data. Some other information about the block's property is also included in block data. The well production data and the block data can both be seen as data about the reservoir deliverability and well capacity. The example workflow combines these data with data of surface facility constraints, which is also an input of the workflow, to forecast and optimize the future production, ¶ 0034).
As per claim 7, Zhao et al disclose the past workflow data includes one or more of a log file, a feature tree, CAD data, interaction capture, a requirement, and a configurations (i.e., According to different accuracy and timeliness requirements, domain experts may choose different methods to generate the reservoir deliverability and well capacity data, ¶ 0037).
As per claim 10, Zhao et al disclose the contextual knowledge graph is repeatedly modified to include different workflow knowledge (i.e., FIG. 4c graphically illustrates the data object 400 and its connection with the application 402 (in this 
Claims 11 and 15-17 are rejected based upon the same rationale as the rejection of claims 1 and 5-7, respectively, since they are the data processing system claims corresponding to the process claims.
Claim 20 is rejected based upon the same rationale as the rejection of claim 1, since it is the computer readable medium claim corresponding to the process claim.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2-4, 8, 9, 12-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 20100070463 A1), in view of Pike et al (US 20060005158 A1).

Pike et al disclose Each activity in the workflow map 102 also has design criteria 106, which are used to evaluate whether a given activity was performed successfully. Design standards 108, which reflect organizational learning and best practices, are embedded in a given activity or element along with other preferred practices such as environmental, health and safety requirements and green requirements. The tools, methods and design criteria make it easy to identify deviations from standard work (¶ 0029).
A given activity may also have associated design standards 108 that describe preferred methods, configurations, preferred manufacturing processes, preferred sources for product procurement, environmental issues, technical issues, etc. gleaned from experience. The design standards 108 for a given activity 150 provides a starting point for carrying out activity by providing information on what has been successful in the past (¶ 0050).
Zhao et al and Pike et al are concerned with effective workflow management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the current workflow includes a series of actions to be performed in the design process of a part to be manufactured, and the current workflow includes a series of actions to be performed in the manufacturing planning of a part to be manufactured in Zhao et al, as seen in Pike et al, since the 
As per claim 4, Zhao et al does not disclose the current workflow includes a series of actions to be performed in the simulation setup of a part to be manufactured.
Pike et al disclose The standard resource plan 114 also acts as a reference point for future projects to generate rigorous estimates of new projects (¶ 0058). For example, if a new turbine is to be designed with a larger blade than previously known turbines, the standard resource plan 114 can be used to generate a rigorous estimate of material and labor costs because it contains a basis for the previous estimates as well as any actual accruals. By knowing the size difference between the old turbine blade and the new blade to be designed, it is possible to scale the basis of the previous estimates based on any differentials (e.g., differences in cost, time, materials, labor, complexity, etc.) in the new design to generate a rigorous estimate for new blade. By providing the basis of old estimates, the standard resource plan 114 eliminates the need to generate estimates from scratch (¶ 0059).
Zhao et al and Pike et al are concerned with effective workflow management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the current workflow includes a series of actions to be performed in the simulation setup of a part to be manufactured in Zhao et al, as seen in Pike et al, since the claimed invention is merely a combination of old 
As per claims 8 and 9, Zhao et al does not disclose the past workflow data includes a series of actions that were performed in the design of a previous part to be manufactured, and the past workflow data includes data needed to perform the series of actions that were performed in the design of the previous part to be manufactured, including one or more of requirements, configurations, log files, simulation and modelling data.
Pike et al disclose a design standards template may be used to generate the design standards element 108. Generally, the design standards 108 provide a template for a given part by indicating preferred practices and standards, such as preferred configurations, materials, manufacturing and assembly processes, etc. The design standards 108 therefore reflect organization learning and best practices for any element in the framework 100 (¶ 0051).
As activities 150 are completed, the actual resource requirements are entered into their corresponding rows 252 on the standard resource plan 114. This actual data provides concrete information for updating the standard resource plan 150 and conduct more accurate capacity planning based on actual experience. The standard resource plan 114 also acts as a reference point for future projects to generate rigorous estimates of new projects (¶ 0058).
Zhao et al and Pike et al are concerned with effective workflow management. It would have been obvious to one of ordinary skill in the art before the effective filing 
Claims 12-14, 18 and 19 are rejected based upon the same rationale as the rejection of claims 2-4, 8 and 9, respectively, since they are the data processing system claims corresponding to the process claims.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses workflow management.
-Mourtzis D et al (Knowledge-based estimation of manufacturing lead time for complex engineered-to-order products) disclose a software tool is proposed that exposes graphical interfaces for customers to submit new orders and establish a formalised communication with the engineering team.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.